C. B. Smith, J., dissenting. I do not agree with either the reasoning or conclusion of the majority of the court in this case. I think the proof clear that appellee had abandoned his homestead, and that that fact is shown by his own admissions and conduct-in relation to the property. I think also the damages are grossly excessive, far exceeding in value the property taken. I also hold that the objections urged by appellant against the instructions given for appellee and refused for appellant are well made, and that the court erred in that respect. I think the judgment does injustice to the appellant, who seems to have been guilty of no offense except an effort to collect an honest debt.